


     
Exhibit 10.2
       
CHANGE IN CONTROL AGREEMENTS
         
Deloris R. Duquette
 
C.R. Dwiggins, Jr.
   
David C. Godwin
   
Steven M. Helmbrecht
 
John W. Holleran
   
Chuck McAtee
   
Philip E. Mezey
   
Leroy D. Nosbaum
 
Marcel Regnier*
   
Jared P. Serff
   
Douglas L. Staker
   
Malcolm Unsworth
   
Russell E. Vanos
   
Robert W. Whitney
                                                                 
*
Mr. Regnier's change in control agreement includes a special modification
relating to Belgium and French laws
(Filed as Exhibit 10.2 to Itron, Inc.'s Current Report on Form 8-K, filed on
December 17, 2008 - File No. 0-22418)
               
